DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Set 1: Dispenser Device
Species a: Figure 1-5A, and 6
Species b: Figure 10A-10C
Species c: Figure 11
Set 2: Viewing Assembly
Subspecies d: Figure 1-3, and 6
Subspecies e: Figure 5A-5B, and 6
Subspecies f: Figure 8E-1-8E-3
Subspecies g: Figure 8F-1-8F-3
Subspecies h: Figure 8G-1-8G-3
Subspecies i: Figure 10A, and 10C-10D
Subspecies j: Figure 12A-12G
Subspecies k: Figure 13A-13G
Set 3: Dispenser Tip
Subspecies l: Figure 1-3, 5A-5C, and 6
Subspecies m: Figure 8D
Subspecies n: Figure 9A-9G
Subspecies o: Figure 10A, and 10C
Subspecies p: Figure 10E-1
Subspecies q: Figure 10E-2
Subspecies r: Figure 11
In regard to set 1, the species are independent or distinct because the structural configuration of the dispenser device is mutually exclusive to each species.  In addition, these species are not obvious variants of each other based on the current record. In regard to set 2, the subspecies are independent or distinct because the structural configuration of the viewing assembly is mutually exclusive to each species. In addition, these subspecies are not obvious variants of each other based on the current record. In regard to set 3, the subspecies are independent or distinct because the structural configuration of the dispenser tip is mutually exclusive to each species. In addition, these subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies, or a single grouping of patentably indistinct species/subspecies from each set (i.e. an election of species from set 1, an election of subspecies from set 2, and an election of subspecies from set 3), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species/subspecies as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species/subspecies due to their mutually exclusive characteristics. The species/subspecies require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species/subspecies, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783